Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
           This action is in response to the communication filed on 5/22/2022. 
Claims 1-20 are allowed. 

Allowable Subject Matter
Claims 1-20 are allowed. 
				
Terminal Disclaimer 
The terminal disclaimer filed on 6.7.2022 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Authorization for this examiner’s amendment was given in a telephone interview with the applicant’s representative, Mr. Raffi Gostanian on 6/7/2022. 


AMENDMENTS TO THE CLAIMS
The listing of claims will replace all prior versions, and listings, of claims in the application:

Listing of Claims:

1.	(Currently Amended) A method, comprising:
receiving, by a computer device, an identification of at least two peers authorized for processing a blockchain transaction from a user device;
selecting, by the computer device, a cryptographic key corresponding to a leaf node in a broadcast encryption tree, the cryptographic key being shared between different sets of cryptographic keys of the at least two peers; and
transmitting, by the computer device, information about the selected cryptographic key to the user device for performing broadcast encryption;
wherein each of the peers is assigned a different set of cryptographic keys such that each of the peers does not have a cryptographic key of the leaf node when it is on a direct path from the peer to a root node of the broadcast encryption tree.

2.	(Previously Presented) The method of claim 1, wherein the broadcast encryption tree includes a hierarchical arrangement of nodes in a binary tree, and 
wherein the method further comprises:
assigning each node a respective cryptographic key from among the set of cryptographic keys.

3.	(Previously Presented) The method of claim 1, wherein each peer, of the at least two peers, corresponds to a respective leaf node in the broadcast encryption tree.

4.	(Currently Amended) The method of claim 1, 

 wherein each of the different sets includes at least one cryptographic key in common with another different set

5.	(Previously Presented) The method of claim 1, further comprising:
generating a broadcast certificate based on the selected cryptographic key, and 
wherein the transmitting further comprises:
transmitting the broadcast certificate to the user device.

6.	(Previously Presented) The method of claim 5, wherein the broadcast certificate comprises:
a transaction key for encrypting blockchain transactions, the transaction key being encrypted using the selected cryptographic key.

7.	(Previously Presented) The method of claim 1, further comprising:
generating the broadcast encryption tree based on an amount of peers.

8.	(Previously Presented) The method of claim 1, further comprising:
distributing the different overlapping sets of cryptographic keys  to the at least two peers during an enrollment process.

9.	(Currently Amended) A computing system, comprising:
a processor that when executing one or more instructions in a memory is configured to:
 receive, from a user device, an identification of at least two peers authorized to process a blockchain transaction; 
a cryptographic key corresponding to a leaf node in a broadcast encryption tree, the cryptographic key being shared between different sets of cryptographic keys of the at least two peers; and
transmit information about the selected cryptographic key to the user device to perform broadcast encryption;
wherein each of the peers is assigned a different set of cryptographic keys such that each of the peers does not have a cryptographic key of the leaf node when it is on a direct path from the peer to a root node of the broadcast encryption tree.

10.	(Previously Presented) The computing system of claim 9, wherein the broadcast encryption tree includes a hierarchical arrangement of nodes in a binary tree, and 
wherein the processor is further configured to:
assign each node a respective cryptographic key from among the set of cryptographic keys.

11.	(Previously Presented) The computing system of claim 9, wherein each peer, of the at least two peers, corresponds to a respective leaf node in the broadcast cryptographic tree, and 
wherein the processor is further configured to:
generate an cryptographic key assigned to a leaf node  based on a cryptographic key assigned to a parent node of the leaf node.

12.	(Currently Amended) The computing system of claim 9, 


13.	(Previously Presented) The computing system of claim 9, wherein the processor is further configured to:
generate a broadcast certificate based on the selected cryptographic key, and 
wherein, when the processor is configured to transmit information, the processor is further configured to:
transmit the broadcast certificate to the user device.

14.	(Previously Presented) The computing system of claim 13, wherein the broadcast certificate comprises:
a transaction key for encrypting blockchain transactions, the transaction key being encrypted using the selected cryptographic key.

15.	(Previously Presented) The computing system of claim 9, wherein the processor is further configured to:
generate the broadcast encryption tree based on an amount of peers.

16.	(Previously Presented) The computing system of claim 9, wherein the processor is further configured to:
distribute different overlapping sets of cryptographic keys  to the at least two peers during an enrollment process.

17.	(Currently Amended) A non-transitory computer readable medium comprising one or more instructions that when executed by a processor cause the processor to perform:
receiving, from a user device, an identification of at least two peers authorized for processing a blockchain transaction;
selecting a cryptographic key corresponding to a leaf node in a broadcast encryption tree, the cryptographic key being shared between different sets of cryptographic keys of the at least two peers; and
transmitting information about the selected cryptographic key to the user device for performing broadcast encryption;
wherein each of the peers is assigned a different set of cryptographic keys such that each of the peers does not have a cryptographic key of the leaf node when it is on a direct path from the peer to a root node of the broadcast encryption tree.

18.	(Previously Presented) The non-transitory computer readable medium of claim 17, wherein the broadcast encryption tree includes a hierarchical arrangement of nodes in a binary tree, and 
wherein the one or more instruction further cause the processor to perform:
assigning each node a respective cryptographic key from among the set of cryptographic keys.

19.	(Previously Presented) The non-transitory computer readable medium of claim 17, wherein each peer, of the at least two peers, corresponds to a respective leaf node in the broadcast encryption tree.

20.	(Currently Amended) The non-transitory computer readable medium of claim 17, 
.

Prior Art of Record
            The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
		
Campagna et al US Publication 2018/0183602 teaches signature authority generating master seed value that is used as a root of seed tree subordinate nodes for cryptographic function.  
Mandal et al US Publication 2019/0081790 teaches secure common reference string with first public key for first party and second public key with second party for encryption. 
Raman et al US Patent 10,965,448 teaches distributed and secure storage of data block with partitioned encrypted data blocks into sub-blocks with public-private key pairs. 
Zhuo et al US Patent 10,824,601 teaches secure blockchain data to determine historic state data associated with one or more blocks created prior to a current block on a blockchain. 
Garagiola et al US Publication 2019/0149325 teaches broadcast encryption tree with cryptographic keys in hierarchical tree format.           		
REASONS FOR ALLOWANCE
          The following is an examiner’s statement of reasons for allowance:
Examiner finds amended claims dated 6/7/2022 are persuasive for reason of allowance.  
The search for amended claim(s) does not explicitly disclose, in light of other features recited in independent claims 1, 9 and 17 as follows :
ROA – where none of the prior art reference’s or combination of do not teach – where in domain of secure blockchain transaction where in peer nodes are assigned a different set of cryptographic keys such that each of the peers does not have a cryptographic key of the leaf node when it is on a direct path from the peer to a root node of the broadcast encryption tree with additional steps/detail as further as described in amended claims 6/7/2022.
Claims ‘ .. acquiring a recognition result of a teacher model and a recognition result of a student model for an input sequence; 
receiving, by a computer device, an identification of at least two peers authorized for processing a blockchain transaction from a user device;
selecting, by the computer device, a cryptographic key corresponding to a leaf node in a broadcast encryption tree, the cryptographic key being shared between different sets of cryptographic keys of the at least two peers; and
transmitting, by the computer device, information about the selected cryptographic key to the user device for performing broadcast encryption;
wherein each of the peers is assigned a different set of cryptographic keys such that each of the peers does not have a cryptographic key of the leaf node when it is on a direct path from the peer to a root node of the broadcast encryption tree.’ with additional detailed steps in claim(s) as described in independent claim(s) on 6/7/2022. 
However, each of the cited references or reference from the updated search, at least, fails to teach or suggest in combination with the rest of the limitations recited in the independent claim(s).
Dependent claims depend on allowed independent claims, therefore they are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRAL S LAKHIA whose telephone number is (571)270-3363.  The examiner can normally be reached on 8 am - 6 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRAL S LAKHIA/Examiner, Art Unit 2431